AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for thH_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            AARON JOSEPH CUNNINGHAM,                                                                           Jun 21, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00028-SMJ
    FEDERAL OFFICER JOHN DOE 1, FEDERAL                              )
   OFFICER JOHN DOE 2, and UNITED STATES OF                          )
                 AMERICA,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED without prejudice.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Salvador Mendoza, Jr.




Date: June 21, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Cora Vargas
                                                                                           %\ Deputy Clerk

                                                                            Cora Vargas
